DETAILED ACTION
The following Non-Final office action is in response to application 17/144,113 filed on 1/7/2021. Examiner notes continuation relationship to application number 16/371,032 filed 3/31/2019 and provisional application number 62/650,640 filed 3/30/2018.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “… the payment timeliness date …” while it should recite “… the payment timeliness  data …” Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 USC 102(a)(2) as being unpatentable over the teachings of
Turato et al, US Publication No. 2019/0025856 A1, hereinafter Turato. As per,

	
Claim 1
Turato teaches
A system for multi-user asset sharing and risk assessment comprising: 
one or more controlled assets; (Turato fig. 3 noting the vehicle 330)
a key generator that generates a key; (Turato [0016] “the fleet management system of the present invention previously provides a protected, secure, single-use token to the user's computing device upon making a reservation (or close to the starting time of the reservation), which is then securely communicated to the vehicle. The vehicle processes the token and allows access if the information in the token is valid”) 
wherein the key enables at least one of a locking and start function for the one or more controlled assets; (Turato fig. 5 noting the locking and start function for a car based on the key)
and wherein a shift assigned to a user is stored in database connectively associated with a processor connectively associated with a non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to check if the key was requested from the user during the assigned shift and only 
Claim 8
Turato teaches
A method for multi-user asset sharing and risk assessment comprising: 
storing a shift assigned to a user in a database; (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors”)
determining if the shift is assigned to the user; (Turato [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
generating a key for use during the shift if the shift is assigned to the user; (Turato [0016] “the fleet management system of the present invention previously provides a protected, secure, single-use token to the user's computing device upon making a reservation (or close to the starting time of the reservation), which is then securely communicated to the vehicle. The vehicle processes the token and allows access if the information in the token is valid”)
wherein the generated key enables at least one of a locking and start function for the one or more controlled assets during the shift.  (Turato fig. 5 noting the locking and start function for a car based on the key)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Turato in view of
Perl et al, US Publication No. 2018/0075380 A1, hereinafter Perl. As per,

Claim 5
Turato teaches
A non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to generate control signals for controlling locks for one or more controlled assets, by executing the steps comprising: (Turato figs. 4-5; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors”)
determining if a shift is assigned to a user; (Turato [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
generating a key for use during the shift if the shift is assigned to the user; (Turato [0016] “the fleet management system of the present invention previously provides a protected, secure, single-use token to the user's computing device upon making a reservation (or close to the starting time 
[…]
[…]
and, the generated key enables at least one of a locking and start function for the one or more controlled assets.  (Turato fig. 5 noting the locking and start function for a car based on the key)
Turato does not explicitly teach
monitoring payment timeliness of a user; 28
populating a risk database with the payment timeliness date, wherein the risk database stores the payment timeliness data in one or more data fields corresponding to the specific user; 
Perl however in the analogous art of multi-user asset sharing teaches
monitoring payment timeliness of a user; 28(Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores”)
populating a risk database with the payment timeliness date, wherein the risk database stores the payment timeliness data in one or more data fields corresponding to the specific user; (Perl fig. 3 noting the Operation Data Store 12; [0039] “the second risk-transfer system 12, wherein in the latter case, the scoring data can be provided by the second risk-transfer system 12 to the first risk-transfer system 12 and/or the risk exposed motor vehicles 41;” [0040] “expert-system-based circuit 10, which cooperates the coupled first and second risk-transfer systems 11/12;” [0043] “the telematics-based system 1 captures and categorizes risk-transfer profiles 114 in a result list;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system to include a risk database storing payment timeliness data in view of Perl in an effort to reduce carrier costs (see Perl ¶ [0022] & MPEP 2143G).
Claim 9
Turato teaches
[…]
[…]
[…] used to determine whether to generate a key for the user during the shift.  (Turato [0101] “the present invention comprises a user enrollment or registration component. This component reviews potential users backgrounds and qualifications, including, but not limited to, user training, licensure reviews, background checks, and credit checks”) 
Turato does not explicitly teach
monitoring payment timeliness of a user; 
populating a risk database with the payment timeliness data, wherein the risk database stores the payment timeliness data in one or more data fields corresponding to the specific user; 
and, the payment timeliness data is used to create a risk value assigned to the user and the risk value is further […]
Perl however in the analogous art of multi-user asset sharing teaches
monitoring payment timeliness of a user; (Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores”)
populating a risk database with the payment timeliness data, wherein the risk database stores the payment timeliness data in one or more data fields corresponding to the specific user; (Perl fig. 3 noting the Operation 
and, the payment timeliness data is used to create a risk value assigned to the user and the risk value is further […] (Perl fig. 3 noting the Operation Data Store 12; [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores… It allows one to automatically capture risk scores;” [0039] “the second risk-transfer system 12, wherein in the latter case, the scoring data can be provided by the second risk-transfer system 12 to the first risk-transfer system 12 and/or the risk exposed motor vehicles 41;” [0040] “expert-system-based circuit 10, which cooperates the coupled first and second risk-transfer systems 11/12”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system to include a risk database storing payment timeliness data in view of Perl in an effort to reduce carrier costs (see Perl ¶ [0022] & MPEP 2143G).


Claims 6 and 7 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Turato in view of Perl in further view of
Ong, WO 2016/028228 A1, hereinafter Ong. As per,


Turato teaches
further having stored thereon software instructions that, when executed by a processor, cause the processor to generate control signals for controlling exterior locks of a controlled device, by executing the steps comprising: monitoring braking style of the user; (Turato fig. 5; [0052] “The thresholds can be set to detect and report vehicle impacts, aggressive braking or acceleration, or improper handling of the TCU”)
[…]
[…]
Turato does not explicitly teach
populating a risk database with braking style data of the user, wherein the risk database stores the braking style data in one or more data fields corresponding to the specific user,  
and the braking style data comprises: the speed of the vehicle, pressure on a vehicle brake pedal by the user, and the time the brake pedal is engaged by the user. 
Ong however in the analogous art of asset management teaches
populating a risk database with braking style data of the user, wherein the risk database stores the braking style data in one or more data fields corresponding to the specific user,  (Ong p. 9 In. 14-17 “The uplink context information may comprise one or more of: average vehicle data determined based on the operating parameters of the motor vehicle, time, geolocation, the updated scores, the updated risk score’ noting the risk score associated with the context information; p. 11, In. 32 noting the brake booster pressure measured; p. 35 Table 1 noting the time of day data, the vehicle speed data, deceleration and brake switch data record for the context of interest being braking mapped to the braking style of the driver being populated; p.64 In. 24-34 noting the database server storing the context information relating to a risk profile)
and the braking style data comprises: the speed of the vehicle, pressure on a vehicle brake pedal by the user, and the time the brake pedal is engaged by the user. (Ong p. 9 In. 14-17 “The uplink context information may comprise one or more of: average vehicle data determined based on the operating parameters of the motor vehicle, time, geolocation, the updated scores, the updated risk score’ noting the risk score associated with the context information; p. 11, In. 32 noting the brake booster pressure measured; p. 35 Table 1 noting the time of day data, the vehicle speed data, deceleration and brake switch data record for the context of interest being braking mapped to the braking style of the driver being populated; p.64 In. 24-34 noting the database server storing the context information relating to a risk profile)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and Perl’s risk management to include a risk database storing braking style data in view of Ong in an effort to derive a collective risk value of an individual (see Ong p. 34, ln. 15-20 & MPEP 2143G).
Claim 7
Turato does not explicitly teach     
further having stored thereon software instructions that, when executed by a processor, cause the processor to generate control signals for controlling exterior locks of a controlled device, by executing the steps comprising: monitoring the speed of a vehicle being driven by the vehicle driver compared to the posted speed limit; 
and 29populating a risk database with the speed of the vehicle and the corresponding posted speed limit, wherein the risk database stores the speed of the vehicle data and the corresponding posted speed limit in a data field corresponding to the specific user.  
Ong however in the analogous art of asset management teaches
further having stored thereon software instructions that, when executed by a processor, cause the processor to generate control signals for 
and 29populating a risk database with the speed of the vehicle and the corresponding posted speed limit, wherein the risk database stores the speed of the vehicle data and the corresponding posted speed limit in a data field corresponding to the specific user.  (Ong p. 27, In. 24- 27 “The remote server may be in communication with a data store for storing data received from a plurality of computing devices in relation to a plurality of drivers, and respective risk profiles for the plurality of drivers calculated based on the data received from the plurality of computing devices;” p. 35, Table 1 noting the vehicle speed and speed limit data)
The rationales to modify/combine the teachings of Turato / Ong with/and the teachings of Ong are presented in the examining of claim 6 and incorporated herein.
	
	

Allowable Subject Matter
Claims 2-4 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0021764 A1; US 2020/0065908 A1; US 2017/0091891 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624